EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Howard S. Hamilton, Reg. No. 71,224 on 02/09/2022.

Please amend the claims  1, 8, 15, 27-28 as following:

1.	(Currently Amended) An apparatus comprising:
a thread scheduler to schedule thread groups across multiple dies representing multiple graphics processors, the multiple graphics processors including separate sets of processing resources, wherein the thread scheduler is to schedule a first thread group for execution on a first set of processing resources of a first graphics processor on a first die and a second set of processing resources of a second graphics processor on a second die, the second die different from the first die; and
hardware barrier logic configured to detect that the thread groups relate to machine learning operations and, after the detection, facilitate barrier 

8.	(Currently Amended) A method comprising:
scheduling, via a thread scheduler, thread groups across multiple dies representing multiple graphics processors, the multiple graphics processors including separate sets of processing resources, wherein the thread scheduler is to schedule a first thread group for execution on a first set of processing resources of a first graphics processor on a first die and a second set of processing resources of a second graphics processor on a second die, the second die different from the first die;
	detecting, via hardware barrier logic, the thread groups relating to machine learning operations; and
after the detecting, facilitating barrier synchronization of threads within the thread groups across the multiple dies via a multi-die barrier, wherein the multi-die barrier includes a barrier instruction executed by the multiple graphics processors on the multiple dies to synchronize execution of threads within the thread groups that are scheduled across the multiple graphics processors, wherein in response to a determination that threads of the first thread group have entered a barrier stall state caused by execution of the barrier instruction of the multi-die barrier, replacing the threads of the first thread group that are in in the barrier stall state with threads of a second thread group that are scheduled and pending execution while in an executable state, wherein the replacing includes replacing a first thread of the first thread group with a first thread of the second thread group without causing the first thread of the first thread group to wait in the barrier stall state.
15. 	(Currently Amended) At least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations comprising:
scheduling, via a thread scheduler, thread groups across multiple dies representing multiple graphics processors, the multiple graphics processors including separate sets of processing resources, wherein the thread scheduler is to schedule a first thread group for execution on a first set of processing resources of a first graphics processor on a first die and a second set of processing resources of 
detecting, via hardware barrier logic, thread groups relating to machine learning operations; and
after the detecting, facilitating barrier synchronization of the thread groups across the multiple dies via a multi-die barrier, wherein the multi-die barrier includes a barrier instruction executed by the multiple graphics processors on the multiple dies to synchronize execution of threads within the thread groups that are scheduled across the multiple graphics processors, wherein in response to a determination that threads of the first thread group have entered a barrier stall state caused by execution of the barrier instruction of the multi-die barrier, replacing the threads of the first thread group that are in the barrier stall state with threads of a second thread group that are scheduled and pending execution while in an executable state, wherein the replacing includes replacing a first thread of the first thread group with a first thread of the second thread group without causing the first thread of the first thread group to wait in the barrier stall state.
27-28. (Cancelled)

Reason for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 01/31/2022, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.


The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Jin et al. (US Pub. No. 2016/0321777 A1) teaches data parallel processing based on multiple graphics processing unit including a thread scheduler to schedule thread groups across multiple dies representing multiple graphics processors including separate sets of processing resources, and barrier logic to facilitate synchronization of threads within the thread groups across the multiple dies via a barrier.

Paltashev et al. (US Pub. No. 2010/0115249 A1) teaches hardware barrier logic to facilitate barrier synchronization of the thread groups across the multiple dies via a multi-die barrier, barrier instructions executed by multiple graphics processors, wherein in response to a determination that threads have entered a barrier stall state, the thread scheduler is to replace the threads of the in the barrier stall state with threads.

, scheduler to replace the threads of the first thread group with threads of a second thread group.


The combination of prior art of record does not expressly teach or render obvious the limitations of “apparatus comprising a thread scheduler to schedule threads and hardware barrier logic to detect thread groups relating to machine learning operations and to facilitate barrier synchronization of threads within the thread groups across the multiple dies via a multi-die barrier by replacing the threads of the first thread group that are in the barrier stall state with threads of a second thread group without causing the thread in stall state to wait”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 and 15were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195